—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered July 17, 1996, which granted defendant Otis Elevator Company’s motion to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
The motion court properly granted defendant Otis Elevator Company’s motion pursuant to CPLR 510 (1) to change venue from Bronx County to Westchester County since plaintiffs, who chose Bronx County based on an incorrect address of defendant Uptown Storage Co., Inc., could have easily ascertained the correct address for this defendant from its certificate of incorporation. Furthermore, since some defendants sought to have the matter removed to Federal court shortly before the expiration of the time to make the motion to change venue, which motion was made shortly after the Federal court remit*176ted the matter back to State court, the delay in seeking a change of venue is excusable. Concur—Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.